 In the Matter of C. B. COTTRELL &'SONS COMPANYandINTERNATIONALASSOCIATION OF MACHINISTS,LODGE No.627, AFFILIATED WITH THEA. F. of L.CaseNo. C-1856.-Decided August 19, 1941Jurisdiction:machinery manufacturing industry.Unfair Labor PracticesInterference,Restraint,and Coercion:bringing employees into conference with-out knowledge or consent of the union and permitting them to remain overunion protest;making anti-union statements and misrepresentations of em-ployees' rights in the presence of these employees;publishing a notice carryingimplication that employees would gain nothing by joining a labor organization.Discrimination:depriving unfair labor practice strikers of group insuranceprivileges upon resumption of employment while restoring such privileges toemployees laid off as a result of the strike.CollectiveBargaining:employer admitted at hearing that union representedamajority-employer' refused to reduce terms of a contract to writing-employer also refused to bargain collectively in good faith with the unionby its failure to offer written or definite counter-proposals generally to theunion's proposals and by its delay in presenting its position concerning indi-vidual points raised in the negotiations.Remedial Orders:employer ordered to bargain with the union and to embodyunderstandings reached if requested to do so by the union in a signed agree-ment ; restoration of insurance privileges ordered to striking employees onsame terms as existed before strike and in the event any of the strikingemployees have died beneficiary of such deceased employee to be paid thedifference between the former and the new insurance policies.Unit Appropriate for Collective Bargaining:employees in the production andmaintenance departments and in the stockroom,excluding pattern makers,molders, core-makers, and supervisory employees.Mr. Edward Schneider,for the Board.Mr. Allan Seserman,of Boston,Mass., for therespondent.Mr. Reginald T. Anderson,of Edgewood,R. I, for the Union.-Mr. Herbert N. Shenkirn,of counselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon an amended charge duly filed on January 15, 1941, by Inter-national Association of Machinists, Lodge No. 627, affiliated with the34 N. L.R. B., No. 67.457 458DECISIONSOF NATIONALLABOR RELATIONS BOARDAmerican Federation of Labor, herein called the Union, the NationalLabor Relations Board, herein called the Board, by the RegionalDirector for the First Region (Boston Massachusetts), issued itscomplaint dated January 16, 1941, against C. B. Cottrell & Sons Com-pany, Pawcatuck, Connecticut, herein called the respondent, allegingthat the respondent had engaged in and was engaging in unfair laborpractices affecting commerce, within the meaning of Section 8 (1), (3),and (5) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.Copies of the complaint andnotice of hearing thereon were duly served upon the respondent andthe Union.With respect to the unfair labor practices the complaint allegedin substance that the respondent (1) on or about January 4, 1940, andat all times thereafter, refused to bargain collectively with the Unionwithin the meaning of the Act, in that it refused to reduce to writingresults of collective bargaining negotiations with the Union andfailed to bargain collectively with the Union in good faith in respectto rates of pay, wages, hours of employment, and other conditions ofemployment; (2) between January 4, and June 6, 1940, interferedwith, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act by the foregoing refusal to bar-gain; (3) by the foregoing acts caused a strike of its employees aboutJune 6, 1940; (4) in June 1940, during the period of the strike, can-celed life insurance policies of approximately 110 of its striking em-ployees; and (5) reinstated the approximately 110 employees afterthe termination of the strike but refused to restore to said employeestheir life insurance in accordance with their seniority rights and lengthof service, thereby discouraging membership in the Union by discrimi-nation in regard to the terms and conditions of employment of saidemployees.On January 20, 1941, the respondent filed its answer admitting sub-stantially the allegations of the complaint concerning the nature andinterstate character of its business, but denying that it had engagedin or was engaging in the alleged unfair labor practices.Pursuant to notice, a hearing was held from January 27 to 30, 1941,atWesterly, Rhode Island, before 'Peter F. Ward, the Trial Examinerduly designated by the Chief Trial Examiner.The Board and therespondent were 'represented by counsel and the Union appearedthrough its representative; all participated in the hearing.All par-ties were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing upon the issues.During the hearing the Trial Examiner made numerous rulings onmotions and on objections to the admission of evidence.The TrialExaminer reserved decision on several motions and objections made C.B. OOTT'RELL & iSONS COMPANY459by the respondent during the course of the hearing, and denied or over--ruled them in his Intermediate Report, referred to below.The Boardhas reviewed the rulings of the Trial Examiner and finds that no preju-dicial errors were committed.The rulings are hereby affirmed.Atthe conclusion of the hearing the Trial Examiner offered all par-ties an opportunity to argue orally before him but only counsel forthe Board did so.All parties were also advised that they might filebriefs with the Trial Examiner and the respondent did file such abrief.On April 4,1941, the Trial Examiner issued his Intermediate Report,copies of which were duly served upon the respondent and the Union,wherein he found that the respondent had engaged in and was engag-ing in unfair labor practices affecting commerce, within the meaningof Section 8 (1), (3), and (5) and Section 2 (6) and (7) of the Act.He recommended that the respondent cease and desist from such prac-tices, that it bargain collectively with the Union and incorporate anyunderstanding that might be reached in a signed agreement, that itprocure a restoration of life insurance privileges for those strikingemployees who had been deprived of them, and that it take certainother remedial action.The respondent filed exceptions to the Intermediate Report on May8, 1941.No briefs have been filed with the Board by,any of the par-ties.At the request of the respondent a hearing was held before theBoard in Washington, D. C., on July 1, 1941, for the purposes oforal argument.The respondent and. the Union were representedby counsel and participated in the argument.The Board has considered the respondent's exceptions and, in so faras the exceptions, are inconsistent with the findings of fact, conclusionsof law, and order set forth below, finds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THERESPONDENTC. B. Cottrell & Sons Company, a Delaware corporation, has itsprincipal office and place of business at Pawcatuck, Connecticut.Atthis place of business, herein called the Pawcatuck plant, the re-spondent is engaged in the manufacture, sale, and distribution ofprinting presses, accessory machinery, and machine tools.Duringthe year 1939 the respondent purchased raw materials for its Paw-catuck plant having a total value of $55,134.43, more than 90 percent of which were shipped to the Pawcatuck plant from pointsoutside . the State of Connecticut.For the same year the finishedproducts of the Pawcatuck plant had a total value of $1,233,853.33, 460DECISIONS OF NATIONALLABOR RELATIONS BOARDpractically all of which were shipped to points outside the State ofConnecticut.,The, respondent has a manufacturing branch in -Milwaukee, Wisconsin, and maintains sales offices in New York Cityand Chicago, Illinois.II.THE ORGANIZATION INVOLVEDInternational Association of Machinists, Lodge No. 627, affiliatedwith the American Federation of Labor, is a labor organization ad-mitting to membership production and maintenance employees ofthe respondent at the Pawcatuck plant.III.THE UNFAIR LABOR PRACTICESA. The refusal to bargain collectively1.The appropriate unitThe complaint alleges that the respondent's employees at thePawcatuck plant in the production and maintenance departments andin the stockroom constitute a unit appropriate for the purposes ofcollective bargaining.By letter dated February 19, 1940, addressed to the Regional Di-rector, the respondent recognized the Union as the sole bargainingrepresentative of the "employees in the production and maintenancedepartments and in the stockroom."The record is clear, however,that the recognition sought and granted excluded pattern-makers,molders, core-makers, and supervisory employees.On July 10, 1940,as part of a strike settlement, referred to below, the respondent, inwriting, recognized the Union as the exclusive bargaining represen-tative of its employees within certain job classifications.'The unitfor which the Union was recognized on February 19 and July 10,1940, is the same.The respondent did not raise any question aboutthe appropriateness of the bargaining unit after February 19, 1940.We find, as did the Trial Examiner, that the employees of the re-spondent at the Pawcatuck plant in the production and maintenancedepartments and in the stockroom, excluding pattern-makers, mold-'The factsconcerningthe respondent's business are based upon a stipulationenteredinto at the hearing between counsel for the Board and for therespondentIt was furtherstipulated at the hearing, and we find,that substantially the same percentages of inter-state shipments were madeto and from the Pawcatuck plant during 1940.2 These classifications are : apprentices,assemblers,blacksmithwelder andhelper, boring-milloperators,carpenters, clerks, cranemen,cranemen'shelper,drillpress operators,electrician,filer-scraper-burrer, grinders(internal and external),helpers, horizontal boringbar operator,lathe operators,lay-out man,learners,maintenance machinists,maintenancehelper,millwright,milling-machine operators,planer operators,planning clerk, powerhack saw operator, production painters, shaper, stock selector, tool grinder, tool makers,and truckers. C.B.CO°TTRELL& SONSCOMPANY461ers, core-makers, and supervisory employees, at all times materialherein, constituted and now constitute a unit appropriate for thepurposes of collective bargaining, and that said unit insures toemployees of the respondent the full benefit of their right to self-organization and to collective bargaining, and otherwise effectuatesthe policies of the Act.2.Representation by the Union of a majority in the appropriate unitThe responded admitted at the hearing that the Union "was themajority representative from February 19, 1940, on through July.11, 1940," of, the employees in the appropriate unit.The questionofmajority representation in such unit by the Union was neverraised after February 19, 1940, and it is plain from the record thatt:heUnion was the majority representative after that date.We find, as did the Trial Examiner, that on February 19, 1940, andat all times thereafter, the Union was and has been the duly desig-nated representative of a majority of the respondent's employees inthe appropriate unit, and that by virtue of Section 9 (a) of the Actthe Union was the exclusive representative of all the employees insuch unit for the purposes of collective bargaining.3.The refusal to bargain ; the strikeDuring August 1939 Reginald T. Anderson, a Grand Lodge rep-resentative of the International Association of Machinists, herein-after called the I. A. M., began the organization of the respondent'semployees.On January 3, 1940, the Union received its charter fromthe I. A. M.After Anderson had received about 59 signed applications for mem-bership in the I. A. M., he wrote to the respondent on December 20,1939, stating that the Pawcatuck plant employees had selected theUnion as their bargaining representative, and requesting a conference.This request was granted and on January 4, 1940, representatives ofthe Union met with Carl G. Stillman, the respondent's treasurer, andA. M. Cottrell, one of its officers.Anderson presented a proposedcontract as a basis for negotiations.When Stillman asked Andersonwhether the Union insisted upon the closed-shop provision in thecontract,Anderson replied that the Union was there to bargain.After the respondent stated that it could not accept the proposedagreement, Anderson asked that a counter-proposal be submitted atthe next meeting.Stillman replied that he would have somethingfor the Union to consider at the next conference. 462DECISIONSOFNATIONALLABOR RELATIONS BOARDThe second conference was held on January 23, 1940.When Still-man escorted Anderson and four Union committeemen into the con-ference room, the Union representatives found A. M. Cottrell andC. P. Cottrell, another officer of the respondent, present with 12 ofthe respondent's employees.Anderson objected to the presence ofthe 12 employees and stated that the Union had been chosen by theemployees as their bargaining representative.C. P. Cottrell repliedthat he would have called in all the employees if there was sufficientroom, and that he wanted these employees to hear what he had tosay.The 12 employees were present during the ensuing discussion.C. P. Cottrell then read a statement of the respondent's policy,and, among other things, stated that the Supreme Court of the UnitedStates had ruled that employers did not have to sign agreementswith unions.He further stated that it was a known fact that therewas more trouble in shops where there were unions than in those inwhich there were no unions.Anderson interrupted C. P. CottrellLo ask his authority on both these points and was told to remainquiet until Cottrell had finished speaking.Later at the conferenceAnderson said that he considered these statements to be violationsof the Act; he was told that the respondent would "worry aboutthat."Thereafter, the parties discussed theJones & LaugMincase,3the respondent contending and the Union denying that that casedecided that employers did not have to sign written contracts.Theparties discussed business conditions and it was brought out that atthe respondent's plant in Milwaukee,Wisconsin, where it has awritten contract with a labor organization, the employees received aminimum wage of 80 cents an hour. C. P. Cottrell thereupon statedthat the respondent considered the employees in the Pawcatuck plantless efficient than those in the Milwaukee plant.Anderson thenproposed that the parties proceed to negotiate on the agreement;Stillman replied that there was no more time.No counter-proposalsto the Union's proposed contract were presented by the respondent.We find, as did the Trial Examiner, that the respondent, bybringing 12 of its employees into the conference of January 4 with-out the knowledge or consent of the Union and permitting them toremain over the protest of the Union, and by reading a statement ofpolicy implying that unions were troublemakers and stating thatemployers were not obliged to enter into written contracts with theexclusive bargaining representative of their employees, interferedwith, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.This meeting had beenexpressly scheduled for a discussion of working conditions between8 National Labor Relations Board v. Jones&Laughlin Steel Corporation,301 U. S. 1. C.B. COTTIR'ELL & SONS COMPANY463representatives of the Union, whose claim to represent the employeeshad not been contested, and the respondent.The respondent con-verted the meeting into a forum for anti-union statements and mis-representations of the employees' rights which would be carried backto the employees generally by the 12 employees called in by therespondent.We find that the respondent by these acts intended tolower the prestige of the Union and to discourage union membershipand activity.The Union called a conciliator of the United States Departmentof Labor, one Gill, into the third conference, held on January 31, 1940.In a discussion between Gill, Anderson, and Stillman the events ofthe conference of January 23 were outlined.Gill asked Stillman ifthe respondent recognized the Union as sole bargaining representative,and was told that the respondent was waiting for notification fromthe Board on that point.This was the first time the respondent raisedany question concerning the Union's right of representation.Ander-son then stated that he would try to straighten this question out bysecuring certification of the Union by the Board.On the following day, February 1, the respondent posted a noticeon the plant bulletin boards purporting to answer questions concern-ing the rights of employees to join unions in a manner conforming tothe principles of the Act.The notice read in part as follows :It is the right of every employee to join a labor organizationand it is the right of the labor union to request a contract givingpreference to its members, but, it is also the right of the Companyto refuse any such request,-and each employee of this Companycan be assured that this Company will refuse any such request.The Supreme Court of the United States held, with respect totheWagner Act, "The act does not compel agreements betweenemployers and employees. It does not compel any agreementwhatever.It does not prevent the employer from refusing tomake a collective contract and hiring individuals on whateverterms the employers may by unilateral action determine." 4That is the law on that subject.Each employee in our plant is entitled to exercise his own inde-pendence of judgment free from any intimidation or coercionfrom any source.Coercion and intimidation from any source on plant premisesshall not be tolerated.Solicitation of any kind, the distribution or posting of anymaterial, group congregating or participation in any activity* This quotation is taken from the text of theJones&Laughlindecision,footnote 3,supra. 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDother than Company business is not permitted on Company prop-erty, except on special permission granted by the management.This plant will continue in the future as in the past to operateas a place where any man can work and where he will receiveequality of treatment whether he does or does not belong to alabor organization.This notice was posted the day after the respondent had first raisedthe issue of representation and had required proof of the Union onthe matter.The notice follows a pattern often followed by employerswhen employees, through labor organizations' of their own choosing,are in the process of laying the foundation for collective bargaining.The time andcircumstancesof the publication of this notice, and theimplication therein that employees would gain nothing by joininga labor organization, make the notice intimidatory, coercive, and vio-lative of the Act.The notice cannot be reaonably disassociated fromthe respondent's interference on January 23, 1940.We find, as didthe Trial Examiner, that by publishing this notice the respondentinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.SOn February 14 Knowlton, a representative of the Board, conferredwith Stillman and Anderson.Theretofore, Anderson had filed a peti-tion for certification with the Board, and the respondent had consentedto have the membership application cards of the Union checked againstthe respondent's pay roll.On February 19 the respondent, as notedabove, recognized the Union as the exclusive bargaining representa-tive of its employees in the appropriate unit and did not thereafterquestion the right of the Union to represent such employees.Weconsider the respondent's interferences with the rights of its em-ployees' self-organization prior to February 19 as background materialto the determination of a subsequent refusal to bargain.At a conference between a committee of the Union and the respond-Ent on February 22, 1940, a tentative agreement on a seniority clausewas reached.There was no discussion of a written contract.OnFebruary 27, at another conference, the respondent presented acounter-proposal on seniority, differing from the proposal tentativelyagreed upon at the previous conference.Anderson stated that theUnion was insisting upon a written, signed contract and asked Still-man andA. M. Cottrell whether, if the Union agreed to the respond-ent's former statement of policy, the .respondent would put the state-5 Cf.N. L. R B. v.The Griswold Manufacturing Company,106 F. (2d), 713, 722(C. C. A. 3) : "It is because of its [Congress]recognition that the employee is sensitiveand responsive to even the most subtle expression on the part of his employer,whose goodwill Is so necessary,that limitations have been placed upon the activities of the employerin carrying out the principle of collective bargaining." C.B.CO,TPR'ELL &SONSCOMPANY465ment into a written and signed contract. Stillman replied that hedid not believe a written agreement was necessary 6The matter ofa signed and written contract is not a term or condition of employmentabout which there can be bargaining.Rather, it is a requirementof collective bargaining, and the exclusive bargaining representativeof the employees may, as a matter of right, request' that any agreementthat is reached be reduced to writing.By taking the position thatitwould not put into writing the terms of any contract agreed upon,the respondent refused to bargain collectively with the Union withinthe meaning of the Act.7At a conference in the Board's Regional Office in Boston on March19, the Regional Director discussed with representatives of the Unionand the respondent the posting of the notice on February 1, and statedthat a feeling prevailed that the notice had the effect of discouragingorganizationamongthe respondent's employees.The respondentagreed to remove the notice, and did so on March 26.-Representatives of the respondent and the Union met again onMarch 26.Rates of pay and seniority were discussed, but no definiteresult was reached.At the nextmeeting,on April 3, Anderson sug-gested the use of arbitration and that the respondent permit a con-ciliator to sit in on further negotiations.The respondent refusedboth these requests.Nothing was accomplished at this meeting.OnApril 10 the respondent presented to representatives of the Union a"job classification" list and added that, since the respondent hadbeen working on this classification for a long time, the Union hadnothing to do with its preparation or presentation.Anderson askedthe respondent to list the rates of pay for the various job classifications,expressed dissatisfaction with the progress of the negotiations, andagain suggested arbitration.Again, nothing was accomplished at thismeeting.The Union arranged for the next meeting between it and therespondent to be held before the Connecticut State Board of Mediationand Arbitration.At this meeting, held on April 16, Stillman madeit clear that the respondent would not enter into any written contractwith the Union."At the next meeting between the respondent andthe Union, on April 30, the respondent furnished a wage scale to sup-plement the "job classification" list it had submitted on April 10.Therespondent still refused to agree to enter into any written contract.The Union committee advised the respondent that the Union had taken'Stillman stated further that the respondent had been doingbusinesswith its em-ployees for many years without having any agreement, and he did not see why one wasneeded now.'This` question has finally been put to rest in H.J. Ilecnz Company v. N. L. R. B.,311 U. S. 514.The transcript of the proceedingsbefore the StateBoard was received in evidence. 466DECISIONSOF NATIONALLABOR RELATIONS BOARDa strike vote, in reply to which the committee was informed that theemployees would not get any unemployment compensation if they wenton strike.Nothing was accomplished at the next meeting between the respond-ent and the Union on May 7, and on May 23,1940, another meeting washeld at the Board's Regional Office in Boston. The respondent's rep-resentatives at this meeting still refused to enter into a written con-tract with the Union.Anderson, after mentioning the refusal of therespondent to permit a conciliator to sit in on the negotiations or toagree to an arbitration procedure, stated that it appeared the onlyway to secure compliance with the law was to strike.On June 6,Owens and Hargraves, Union committeemen, notified Stillman andC. P. Cottrell that the employees wanted a definite answer as towhether the respondent would enter into a signed agreement with theUnion.Cottrell said that the respondent's former reasons for notsigning a contract "still went." 9Owens informed the respondent thatthe employees were going on strike at 2 p. m. that day unless therespondent would agree that any agreement which might be reachedby the parties would be incorporated in a written contract. Stillmantestified at the hearing that the Union was at this time insisting uponthe signing of the original contract proposed by the Union.AlthoughStillman attempted during the June 6 conference to make the issueso appear, we find, as did the Trial Examiner, that Owens informedStillman that the issue was simply whether the respondent wouldembody in a signed contract the terms of any agreement which mightbe reached.The testimony of Owens to this effect is corroborated byHargraves, and the whole record leaves no doubt about the respond-ent's position on the question of signing a contract.The failure ofthe respondent to offer written or definite counter-proposals generallyto the Union's proposals, and the respondent's delays in presenting itsposition concerning individual points raised in the negotiations, whenadded to the respondent's persistent refusal to enter into a writtenagreement, lead clearly to the conclusion that the respondent did notbargain collectively in good faith with the Union on and afterFebruary 22, 1940.Within a few minutes after Owens and Hargraves left the confer-ence on June 6, the employees of the respondent went out on strike.We find, as did the Trial Examiner, that the immediate cause of thestrikewas the respondent's failure to agree that any agreementreached by the parties be reduced to a written contract; and thatsubsidiary causes of the strike were the dissatisfaction caused by the9 Representatives of the respondent had made it clear throughout the negotiations withthe Union that the respondent would not enter into a written contract with the Union(1) because this would be contrary to a long-standing policy of the respondent,and (2)because of the lack of responsibility of labor organizations. C.B. CiOTT'R'ELL & SONS COMPANY467respondent's interference with its employees' rights of self-organiza-tion, above described, and the respondent's refusal to bargain in goodfaith on and after February 22, 1940.On June 14, during the strike, representatives of the respondent,the Union, and the Pattern Makers League of North, America,'° metagain before the Connecticut State Board of Mediation and Arbi-tration.The transcript of these proceedings, which was introducedinto evidence, reveals that the respondent persisted in its refusalto enter into any written contract with the Union.Anderson, repre-senting the Union, finally accepted as a basis for settling the strikea proposal that the respondent and the Union negotiate further, and,that, after an agreement on substantive working conditions wasreached, the respondent would post on its bulletin boards a writtenstatement embodying the agreed-upon terms and signed by an officerof, the 'respondent.As a result of this settlement the strike was,called off, and shortly thereafter the employees began to return towork.The respondent and the Union reached an agreement onvarious conditions of employment, and on July 10, 1940, the re-spondent posted on its bulletin board a written "statement of prac-tices and policies" to the employees, signed by the respondent's presi-dent.The Union was recognized as the exclusive bargaining repre-sentative for all the employees heretofore found to be within theappropriate unit for purposes of collective bargaining.The Union, which had called the strike because of the respondent'sunfair labor practices, settled the strike upon a condition which stillreflected the respondent's unfair labor practice in refusing to signa written contract.The negotiations after the settlement did notremedy this unfair labor practice, for the respondent's statement ofpolicy embodying the terms agreed upon in the negotiations, is nota written contract and does not establish a contractual relationshipbetween the respondent and the Union as the exclusive bargainingrepresentative of the employees."Moreover, from the beginning thecircumstances surrounding the conferences between the parties weretinged with the respondent's interference with the self-organizationof its employees and the respondent's bad faith in raising the ques-tion of a signed contract as an obstacle to collective bargaining..We find, therefore, as did the Trial Examiner, that the respondent,on February 22, 1940, and at all times thereafter, refused to bargaincollectively with the Union as the representative of its employees inan appropriate unit with respect to rates of pay, wages, hours of10This organization,with jurisdiction over the pattern makers in the respondent's plant,was interested in the dispute because the pattern makers had gone out on sympatheticstrike with the rest of, the employees.11N.L. R. B. v. Calumet SteelDivisionof Borg-Warner Corporation(C. C. A. 7),decidedJune 12, 1941. 468DECISIONSOF NATIONALLABOR RELATIONS BOARDemployment, and other conditions of employment, and that therespondent thereby interfered with, restrained, and coerced its-em-ployees in the exercise of the rights guaranteed in Section 7 of theAct.B. The_ cancelation of group life insurance of the strikersSince October 1919 the respondent has covered its employees atthe Pawcatuck plant by a group life insurance policy with TheTravelers Insurance Company, Hartford, Connecticut, hereinaftercalled the Insurance Company.The respondent's contract with theInsurance Company provides that the initial amount of the insuranceshall be $500, and that the insurance shall become effective afteran employee has been working 3 months.Coverage is then increasedannually until it reaches the maximum of $1,000.The group policyfurther provides that an employee's insurance shall end when heshall leave the service of the respondent or be dismissed.Underthe policy, the respondent may elect to keep the insurance in forcein three types , of cases: (1) temporary lay-off, (2) leave of absence,and (3) temporary disability. - In 1937 the respondent elected, andthe Insurance Company agreed, to terminate the insurance coveragein cases of employees temporarily laid off or on leave of absence,but upon the return of such employees toreinstatethe insurance at'the amounts in force theretofore.When an employee is reported tothe Insurance Company for reinstatement he does not hive to wait3 months for coverage, and the amount of coverage is the same as hehad before.One June 12, 1940, 6 days after the beginning of the strike referredto above, the respondent made its monthly report to the InsuranceCompany. It returned 120 "yellow cards," representing the strikingemployees, for cancelation of insurance. "Yellow cards"are re-turned to the Insurance Company when persons are no longer work-ing for the respondent.No explanation was made to the InsuranceCompany as to why these 120 persons were not working. Threeother persons, for whom there was no work as a result of the strikebut who were not among the strikers, were reported to theInsuranceCompany as laid off.These three persons returned to work betweenJune 19 and 24, and on June 27 the respondent reported them to theInsurance Company for reinstatement of their coverage.As thestriking employees returned to work they were covered for insuranceat $500 after 3months, as new employees.None of the employeeswas informed that the Insurance Company had been notified tocancel his insurance and, as far as the recordshows, none of themwas awareof the cancelation until after the strike ended. C.B. COTTR'ELL & SONS COMPANY469In answering the contention of the Board'at the hearing that therespondent discriminated against the striking employees with regardto the -reinstatement of their group life insurance privileges, therespondent contended that it had no alternative, that it compliedspecifically with the terms of its contract with the Insurance Com-pany.The Trial Examiner concluded that the respondent, discrim-inated between strikers and laid-off employees, but the respondentarguesthat any such difference in treatment resulted solely from itsnon-discriminatory action in requesting the maximum coverage underthe terms of the insurance policy then in force.The three personswho were laid off were so reported; the strikers were not laid offand therefore were not so reported.'The group insurance policy, as amended in 1937, provides: (1)that coverage terminates when an employee shall "leave the service"of the respondent or "be dismissed therefrom," and (2) that coverage:hall be reinstated in the case of an employee who has beenlaid offorgranted leave of absence,upon his return to work within 6 monthsof such lay-off or leaveof absence.Thus, the respondent's positionis that its power to reinstate insurance coverage after a break inactual employment was limited to "laid-off" and "leave of absence"employees and did not include strikers.We do not agree with the contentions of the respondent. Sincethe strike of June 6, 1940, was caused by the respondent's unfair laborpractices, the strikers were entitled, upon application, to full rein-statment without prejudice to their seniority and other rights andprivileges.The group life insurance policy covering the respondent'semployees for a period of more than 20 years was an established con-dition of employment in which the employees had a substantial inter-est and was "a term or condition of employment" within the meaningof Section 8 (3) of the Act. 12 The actual insurance coverage enjoyedby each of the strikers prior to the interruption of his employment bythe strike is the proper measure of "condition of employment" to therestoration of which he became entitled upon return to work.13Therespondent (1) failed to restore such beneficial insurance coverage;(2) failed to attempt to restore it, although testimony of a representa-" Section 8of the Actprovidesthat it shallbe an unfair labor practice for an employer-ssst(3)By discrimination in regard to hire or tenure of employment or any term orcondition of employment to encourage or discourage membership in any labor organi-zation . . .Is The view most favorable to the respondent is that the beneficial "covdition of em-ployment" involved arose from, and must be limited to, the terms of the insurance policyitself and was, therefore, subject to defeasance upon striking.This position seems to usartificial.451269-42-vol. 34-31 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDtive of the Insurance Company 14 tends to indicate. that such an at-tempt would have been successful; and (3) made no showing at thehearing as to whether, aside from the existing policy, substantiallyequivalent coverage could have been secured. - The respondent's ac-tion in thus reducing the benefits previously enjoyed by the strikersamounts to a cut in indirect wages 15 and is explicable only by a desireon the respondent's part to penalize its employees for going on strike.Both by treating strikers differently from laid-off employees and byreducing the total wages of strikers, the respondent's action tendedto discourage employee concerted activities.16We find that the respondent, by depriving those employees whowent on strike of the full rights and privileges which they hadobtained prior to the strike under the group life insurance policy,discriminated with regard to the hire and tenure of their employ-ment and the terms and conditions of their employment, therebypenalizing them for their concerted activity; discouraged member-ship in and activity on behalf of the Union; and interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES-.UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-14Adams, an assistant secretary of the InsuranceCompany'sGroup InsuranceDepart-ment,testifiedthat it was the policyof the Insurance Company to cooperate in groupinsurance matters with assured companies.He testified that the election made in 1937by the respondent was outside the terms ofthe policy,as is readily apparent.He testifiedthat such requests were usually granted by the Insurance Company where no adverseselection was made within the group and no unusual underwriting hazards were presented.Adams testified further that if the respondent had requested the Insurance' Company toreinstate the previously existing insurance rights for the whole group of strikers,assumingno adverse selectionwithin thegroup, the Insurance Company would probably have grantedthe request.He also testifiedthat ifthe respondent had reported the strikers as laid-offemployees for the purposes of insurance, the Insurance Company would probably haveagreed to It.The respondent made a motionto strikeAdams' testimony at the hearing,which theTrial Examiner denied in his Intermediate Report.Wedo not viewthe testimony ofAdams as binding the InsuranceCompany, buthis testimony does indicatewhat thegeneral policies of the InsuranceCompany are.That his testimony is accurate is evidencedby the extra-contractual arrangement \Aorked out in 1937 with regard to reinstatement ofpolicies.]a Stillman, the respondent's treasurer and representative most active in negotiationswith the Union,testified that the respondent made no effort to find out what the InsuranceCompany woulddo withregard to the policies of the strikers,and that even if at the timeof the hearing it was satisfactory to the Insurance Company toreinstatethe policies ofthe strikers,the respondent still would not have made the request.His reason was thatthat would amount to a revision of the contract.When asked what difference that wouldmake, he testified that the respondent would have to pay higher insurance premiums. Itis true that the premiums would have been higher,but no higher than they would havebeen had there been no unfair labor practice strike.15Matter of McKaig-Hatch,Inc.andAmalgamated Association of Iron,Steel,and TinWorkers of North America, Local No. 1159,10 N. L. it. B. 33: B.OOTTRRET L& ',SONS COMPANY471relation to trade, traffic, and commerce among the several States andtend to lead to labor- disputes burdening and obstructing commerceV.THE REMEDY.Since we have -found that the respondent has engaged in unfairlabor practices, we shall order it to cease and desist therefrom andto take certain affirmative action which we find necessary to effectuatethe policies of the Act, and which will, as nearly as possible, restorethe condition that existed prior to the commission of the unfair laborpractices.-We have found that the respondent has, by the acts and conduct setforth above, interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed by Section 7 of the Act.Weshall, therefore, order that the respondent cease and desist from suchpractices.We have found that the respondent on February, 22, 1940, and atall times thereafter, refused to bargain collectively with the Unionas the representative of the employees in the appropriate unit.Weshall, therefore, order the respondent, upon request, to. bargain col-lectively with the Union as the exclusive representative of the em-ployees in the appropriate unit with respect to rates of pay, wages,hours of employment, and other conditions of employment, and that,if an understanding is reached on any such matters, the respondentin a signed agreement.We have found that the unfair labor practices committed by therespondent resulted in the strike on June-6, 1940, and that thereafterthe respondent discriminated with regard to the terms and conditions of employment of those employees who went on strike betweenJune 6 and July 10, 1940, by depriving those employees of the rightsand privileges which had accrued to them under the group life in-surance policy.As a remedy for the unfair labor practices whichcaused the strike of June 6 as well as for the respondent's discrimina-tion against the strikers'17 we shall- order that the respondent procurefor such striking employees the restoration of their insurance rightsand privileges as they existed immediately prior to the strike or pro-cure substantially equivalent insurance rights for them if exactrestoration is impossible.In the event that any of' the strikingemployees who returned to work have died or die before the re-spondent restores their former or substantially equivalent insurancerights, we shall order that the respondent pay to the beneficiary of17Matter of MoEaig-Hatch,Inc.,footnote 16,supra. 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDany such person a sum equal to the difference between the amount ofinsurance, if any, payable to such beneficiary, and the amount of in-surance that would have been payable had the respondent not deprivedsuch deceased employee of his rights and privileges of insurance.'8The respondent contends that. the Board is without power to directan order against it in regard to the policies of life insurance.Wehave previously exercised such power, and our decision has been sus-tained by the United States Circuit Court of Appeals for the TenthCircuit.19In that case the Board held that the employer had dis-criminated in regard to the hire and tenure of employment of oneMoore, and that an incident of his discrimination was the loss of hisinsurance rights under a group insurance policy covering employeesof the respondent.The Board ordered the employer to procure forMoore "the restoration of insurance rights, which he lost," by reasonof the discrimination. In sustaining the Board's order in this re-spect, Bratton, J., stated for the Circuit Court :Complaintis alsomade that the Board ordered restoration of theinsurance rights which Moore lost upon termination of his em-ployment.It is provided in section 10 (c), supra, that the Boardmay order one engaging in an unfair labor practice to take suchaffirmative action as will effectuate the policies of the Act.The provision is broad though not unlimited in scope and givesthe Board warrant to order any relief which is reasonably adaptedto redress [the] wrong.National Labor Relations Board v. Penn-sylvania Greyhound Lines,303 U. S. 261;National Labor Rela-tions Board v. Mackay Radio and TelegraphCo., 304 U. S. 333.It cannot be said that the requirement to restore the insurancerights which the employee lost upon the termination of ' his em-ployment was not reasonably adapted to the situation.20Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following:The Board has heretofore held that the administrator of a deceased person shall bemade whole for loss of pay incurred by the deceased person because of the employer'sdiscrimination.Matter ofEagle-Picher Mining and Smelting Company, etal.,16 N. L.R. B. 727,873.Here, the group life insurance specified the beneficiary so that it seemsappropriate that such beneficiarybe made wholeOne of the striking employees,Visgard, had a $700 group life insurance policy at thetime of the strike.After the strike was terminated he was treated as a new employee,for insurance purposes,but before the 3-month preliminary period had elapsed,and hencebefore any insurance was reissued to him, he died;and when Visgard'smother, thebeneficiary under the group insurance policy Visgard held before the strike,asked therespondent if she had any benefits coming to her,she was told that she did not In thiscase, therefore,the action or inaction of the respondent resulted in a $700 loss to Visgard'sbeneficiary,which the respondent must pay to her.>s Continental Oil Company v. N. L. R. B.,113 F.(2d) 473(C. C. A 10),enforcing asmodified 12 N. L R.B. 789, remanded with respect to other issues, 313 U. S. 212V 113 F.(2d), at 485, C.B.COTMELL & SONS CoMFANNY473CONCLUSIONS OF LAW1.International Association of Machinists, Lodge No. 627, affiliatedwith the American Federation of Labor, is a labor organization withinthe meaning of Section 2 (5) of the Act.2.The employees of the respondent at Pawcatuck plant in the pro-duction and maintenance departments and in the stockroom, exclud-ing pattern makers, molders, core-makers, and supervisory employees,at all times material herein, constituted and now constitute a unit ap-propriate for the purposes of collective bargaining, within the mean-ing of Section 9 (b) of the Act.3. International Association of Machinists, Lodge 627, affiliatedwith the American Federation of Labor, on February 19, 1940, was,and at all times thereafter, has been the exclusive representative ofall the employees in such unit for the purpose of collective bargainingwithin the meaning of Section 9 (a) of -the Act.4.By refusing, on February 22, 1940, and at all times thereafter,to bargain collectively with International Association of Machinists,Lodge 627, affiliated with the American Federation of Labor, as theexclusive representative of the employees in the appropriate unit, therespondent has engaged in, and is engaging in unfair labor practices,within the meaning of Section 8 (5) of the Act.5.By discriminating in regard to the hire and tenure of employ-ment and the terms and conditions of employment of those employ-ees who went on strike between June 6 and July 10, 1940, therebydiscouraging membership in International Association of Machinists,Lodge 627, affiliated with the American Federation of Labor, therespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (3) of the Act.6.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor-RelationsAct, the National Labor Relations Board hereby orders that therespondent, C. B. Cottrell & Sons Company, Pawcatuck, Connecticut,its officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Refusing to bargain collectively with International Associa-tion of Machinists, Lodge 627, affiliated with the American Feder- 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDation of Labor, as the exclusive representative of the employees ofthe respondent at the Pawcatuck plant in the production and mainte-nance departments and in the stockroom, excluding pattern makers,molders, coremakers, and supervisory employees, in respect to ratesof pay, wages, hours of employment, and other conditions ofemployment;(b)Discouragingmembership in International Association ofMachinists, Lodge 627, affiliated with the American Federation ofLabor, by in any manner discriminating in regard to the hire andtenure of employment or any term or condition of employment ofits employees;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the - purpose of collective bargaining andothermutual aid and protection as guaranteed in Section 7 ofthe Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with International Asso-ciation of Machinists, Lodge 627, affiliated with the American Feder-ation of Labor, as the exclusive representative of its employeesat the Pawcatuck plant in the production and maintenance depart-ments and in the stockroom, excluding pattern makers, molders, core-makers, and' supervisory employees, in respect to rates of pay, wages,hours of employment, and other conditions of employment, and, ifan understanding is reached on any such matter, embody such under-standing, if requested to do so by said union, in a signed agreement;(b)Procure for those employees who engaged in a strike and who,as hereinbefore found, were thereafter deprived of their former rightsand privileges of insurance, restoration of all such rights and priv-ileges of insurance or substantially equivalent insurance rights andprivileges; and, in the event of the death of any of said strikingemployees, pay to the beneficiary of such person a sum equal to thedifference between the amount of insurance, if any, payable to suchbeneficiary and the amount of insurance that would have been pay-able had the respondent not deprived such deceased employee of hisrights and privileges of insurance;(c)Post immediately in conspicuous places throughout the Paw-catuck plant, and maintain for a period of at least sixty (60) con-secutive days from the date of posting, notices to its employeesstating: (1) that the respondent will not engage in the conductfrom which it is ordered to cease and desist in paragraph 1 (a),, (b), C.B. COTTR'ELL & SONS COMPANY475and (c) above; (2) that the respondent will take the affirmativeaction set forth in paragraph 2 (a) and (b) ; and (3) that the re-spondent's employees are free to become or remain members ofInternationalAssociation ofMachinists, Lodge No. 627, affiliatedwith the American Federation of Labor, and that the respondentwill not discriminate against any employee because of his membershipor activity in behalf of said labor organization;(d)Notify the Regional Director for the First Region, in writing,within ten (10) days from the date of this Order, what'steps therespondent has takeen to comply herewith.'MR.' EDWIN S. SMITH took no part ' in the consideration of thqabove Decision and Order.